Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

BY AND AMONG

 

SCBT FINANCIAL CORPORATION

 

AND

 

THE OTHER SIGNATORIES THERETO

 

February 8, 2011

 

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of February 8,
2011, by and among SCBT Financial Corporation, a South Carolina corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS

 

A.                                   The Company and each Purchaser is executing
and delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933, as amended
(the “Securities Act”), and Rule 506 of Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act.

 

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of the Company’s common stock, par value $2.50
per share (the “Common Stock”), set forth below such Purchaser’s name on the
signature page of this Agreement (which aggregate amount for all Purchasers
together shall be 1,129,032 shares of Common Stock and shall be collectively
referred to herein as the “Common Shares”).

 

C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Common Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

ARTICLE 1:

DEFINITIONS

 

1.1                                 Definitions. In addition to the terms
defined elsewhere in this Agreement, for all purposes of this Agreement, the
following terms shall have the meanings indicated in this Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority or stock exchange.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

 

“Agreement” shall have the meaning ascribed to such term in the Preamble.

 

“Articles of Incorporation” means the Articles of Incorporation of the Company
and all amendments thereto, as the same may be amended from time to time.

 

“Bank” has the meaning set forth in Section 6.17.

 

“BHCA” has the meaning set forth in Section 3.1(b).

 

1

--------------------------------------------------------------------------------


 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
South Carolina are open for the general transaction of business.

 

“Closing” means the closing of the purchase and sale of the Common Shares
pursuant to this Agreement.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may agree.

 

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Shares” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company Reports” has the meaning set forth in Section 3.1(ii).

 

“Company Counsel” means Nelson Mullins Riley & Scarborough LLP.

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“DTC” means The Depository Trust Company.

 

“Effectiveness Date” has the meaning set forth in Section 6.16.

 

“Environmental Laws” has the meaning set forth in Section 3.1(l).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder.

 

“ERISA Affiliate”, as applied to the Company, means any Person under common
control with the Company, who together with the Company, is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“Escrow Agent” has the meaning set forth in Section 2.1(b).

 

“Escrow Agreement” has the meaning set forth in Section 2.1(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Failed Bank” has the meaning set forth in Section 6.17.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

2

--------------------------------------------------------------------------------


 

“Financial Information” has the meaning set forth in Section 3.1(dd).

 

“FRB” means the Board of Governors of the Federal Reserve System.

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Indemnified Person” has the meaning set forth in Section 4.8(b).

 

“Intellectual Property” has the meaning set forth in Section 3.1(r).

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement, the Registration Rights
Agreement or the Escrow Agreement, (ii) a material and adverse effect on the
results of operations, assets, properties, business, condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, or (iii) any
adverse impairment to the Company’s ability to perform in any material respect
on a timely basis its obligations under this Agreement, the Registration Rights
Agreement or the Escrow Agreement; provided, that in determining whether a
Material Adverse Effect has occurred, there shall be excluded any effect to the
extent resulting from the following: (A) changes, after the date hereof, in U.S.
GAAP or regulatory accounting principles generally applicable to banks, savings
associations or their holding companies, (B) changes, after the date hereof, in
applicable laws, rules and regulations or interpretations thereof by any court,
administrative agency or other governmental authority, whether federal, state,
local or foreign, or any applicable industry self-regulatory organization,
(C) actions or omissions of the Company expressly required by the terms of this
Agreement or taken with the prior written consent of an affected Purchaser,
(D) changes, after the date hereof, in general economic, monetary or financial
conditions, (E) changes in the market price or trading volumes of the Common
Stock (but not the underlying causes of such changes), (F) changes in global or
national political conditions, including the outbreak or escalation of war or
acts of terrorism and (G) the public disclosure of this Agreement or the
transactions contemplated hereby; except, with respect to clauses (A), (B),
(D) and (F), to the extent that the effects of such changes have a
disproportionate effect on the Company and the Subsidiaries, taken as a whole,
relative to other similarly situated banks, savings associations or their
holding companies generally.

 

“Material Contract” means any contract of the Company that was filed, or should
have been filed, as an exhibit to the SEC Reports pursuant to Item 601 of
Regulation S-K.

 

“Material Permits” has the meaning set forth in Section 3.1(p).

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) years.

 

“OCC” means the Office of the Comptroller of the Currency.

 

“P&A Agreement” has the meaning set forth in Section 6.17.

 

“P&A Closing” has the meaning set forth in Section 6.17.

 

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and which (i) is maintained for employees of the Company or any of its
ERISA Affiliates or (ii) has at any time during the last six (6) years been
maintained for the employees of the Company or any current or former ERISA
Affiliate.

 

3

--------------------------------------------------------------------------------


 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization or governmental authority.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, is the NASDAQ Global Select Market.

 

“Proceeding” means an action, claim, suit or proceeding (including, without
limitation, an investigation or partial proceeding, such as a deposition),
whether commenced or threatened.

 

“Purchase Price” means $31.00 per Common Share.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Party” has the meaning set forth in Section 4.8(a).

 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Regulatory Agreement” has the meaning set forth in Section 3.1(kk).

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Scheduled Date” has the meaning set forth in Section 6.16.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary of State” has the meaning set forth in the Recitals.

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vii).

 

“Securities Act” has the meaning set forth in the Recitals.

 

“South Carolina Courts” means the courts of the State of South Carolina and the
United States District Court located in the city of Columbia, South Carolina.

 

“State Board” means the South Carolina State Board of Financial Institutions.

 

“Stock Certificates” has the meaning set forth in Section 2.1(b).

 

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Common Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)”.

 

4

--------------------------------------------------------------------------------


 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided , that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the NYSE, the NYSE Amex, the NASDAQ Global
Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Escrow Agreement and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Transfer Agent” means Computershare, Inc., or any successor transfer agent for
the Company.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 2:

PURCHASE AND SALE

 

2.1                                 Closing.

 

(a)                                  Purchase of Common Shares. Subject to the
terms and conditions set forth in this Agreement, at the Closing the Company
shall issue and sell to each Purchaser, and each Purchaser shall, severally and
not jointly, purchase from the Company, the number of Common Shares set forth
below such Purchaser’s name on the signature page of this Agreement at a per
Common Share price equal to the Purchase Price.

 

(b)                                 Escrow. Concurrent with the signing hereof,
(i) each Purchaser has deposited the Subscription Amount with American Stock
Transfer & Trust Company, LLC, as Escrow Agent (the “Escrow Agent”), pursuant to
that certain Escrow Agreement (in the form attached hereto as Exhibit G) between
the Company and the Escrow Agent (as it may be amended or otherwise modified
from time to time, the “Escrow Agreement”), and (ii) the Company has issued
instructions to the Transfer Agent authorizing the issuance, in book-entry form,
of the number of Common Shares specified on such Purchaser’s signature
page hereto (or, if the Company and such Purchaser shall have agreed, as
indicated on such Purchaser’s signature page hereto, that such Purchaser will
receive Common Shares in certificated form, then the Company shall instead
instruct the Transfer Agent to issue such specified Common Shares in
certificated form (the “Stock Certificates”)) registered in the name of such
Purchaser, or as otherwise set forth on the Stock Certificate Questionnaire
included as Exhibit B-2 hereto, concurrent with the Escrow Agent’s release of
the Subscription Amount to the Company pursuant to the Escrow Agreement.

 

(c)                                  Closing.

 

(i)                                     The Closing of the purchase and sale of
the Common Shares shall take place at 2:00 P.M., New York time, at the
Greenville, South Carolina office of Nelson Mullins Riley & Scarborough LLP, on
the Closing Date or at such other locations or remotely by facsimile
transmission or other electronic means as the parties may mutually agree. The
“Closing Date” shall be February 18, 2011, unless the FDIC shall have notified
the Company that the P&A Closing will not occur on February 18, 2011. In the
event that the FDIC notifies the Company that the P&A Closing will not occur on
February 18, 2011 (or any other Scheduled Date as contemplated by this
paragraph), the Company will provide each Purchaser notice thereof. Upon notice
from the FDIC of a different Scheduled Date for the P&A Closing, the Company
shall promptly provide each Purchaser notice thereof. Unless the FDIC shall have
notified the Company that the P&A Closing will not occur on a particular
Scheduled Date, then the Closing Date shall mean such Scheduled Date. The
“Closing” means the release of funds and issuance of Common Shares as
contemplated hereby.

 

(ii)                                  Pursuant to the terms of the Escrow
Agreement, on the Closing Date, the Escrow Agent shall release the Subscription
Amount to the Company and the Transfer Agent shall issue the Common Shares to
each Purchaser as provided in the instructions referred to in paragraph
(b) above.

 

2.2                                 Closing Deliveries.

 

(a)                                  On or prior to the Closing, the Company
shall issue, deliver or cause to be delivered to each Purchaser the following
(the “Company Deliverables”):

 

(i)                                     this Agreement, duly executed by the
Company;

 

(ii)                                  as the Company and such Purchaser agree,
the Company shall cause the Transfer Agent to issue, in book-entry form the
number of Common Shares specified on such Purchaser’s signature page hereto (or,
if the Company and such Purchaser shall have agreed, as indicated on such
Purchaser’s signature pages hereto, that such Purchaser will receive Stock
Certificates for their Common Shares, then the Company shall instead instruct
the Transfer Agent to issue such specified Stock Certificates registered in the
name of such Purchaser or as otherwise set forth on the Stock Certificate
Questionnaire);

 

6

--------------------------------------------------------------------------------


 

(iii)                               a legal opinion of Company Counsel, dated as
of the Closing Date and in the form attached hereto as Exhibit C, executed by
such counsel and addressed to the Purchasers;

 

(iv)                              the Registration Rights Agreement, duly
executed by the Company (which shall be delivered on the date hereof);

 

(v)                                 the Escrow Agreement, duly executed by the
Company and the Escrow Agent (which shall be delivered on the date hereof);

 

(vi)                              a certificate of the Secretary of the Company,
in the form attached hereto as Exhibit D (the “Secretary’s Certificate”), dated
as of the Closing Date, (a) certifying the resolutions adopted by the Board of
Directors of the Company or a duly authorized committee thereof approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Common Shares, (b) certifying the current versions of
the Articles of Incorporation, as amended, and by-laws, as amended, of the
Company, and (c) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company; and

 

(vii)                           the Compliance Certificate referred to in
Section 5.1(f).

 

(b)                                 Each Purchaser shall deliver or cause to be
delivered to the Company or the Escrow Agent, as applicable, the following (the
“Purchaser Deliverables”):

 

(i)                                     On or prior to the date hereof:

 

1)                                      this Agreement, duly executed by such
Purchaser;

 

2)                                      the Registration Rights Agreement, duly
executed by such Purchaser;

 

3)                                      a fully completed and duly executed
Accredited Investor/Institutional Investor Questionnaire, reasonably
satisfactory to the Company, and the Stock Certificate Questionnaire in the
forms attached hereto as Exhibit B-1 and B-2 , respectively (which shall be
delivered on the date hereof); and

 

4)                                      its Subscription Amount, in United
States dollars and in immediately available funds, in the amount indicated below
such Purchaser’s name on the applicable signature page hereto under the heading
“Aggregate Purchase Price (Subscription Amount)” by wire transfer to the Escrow
Account in accordance with the Escrow Agent’s written instructions.

 

ARTICLE 3:

REPRESENTATIONS AND WARRANTIES

 

3.1                                 Representations and Warranties of the
Company. The Company hereby represents and warrants as of the date hereof and
the Closing Date (except for the representations and warranties that speak as of
a specific date, which shall be made as of such date), to each of the Purchasers
that:

 

(a)                                  Subsidiaries. The Company has no direct or
indirect Subsidiaries other than as set forth in Exhibit F. The Company owns,
directly or indirectly, all of the capital stock (except for any preferred
securities issued by Subsidiaries that are trusts) or comparable equity
interests of each Subsidiary free and clear of any and all Liens, and all the
issued and outstanding shares of capital stock or comparable equity interest of
each Subsidiary are validly issued and are fully paid, non-assessable (to the
extent such concept is applicable to an equity interest of a Subsidiary) and
free of preemptive and similar rights to subscribe for or purchase securities.

 

(b)                                 Organization and Qualification. The Company
and each of its “Significant Subsidiaries” (as defined in Rule 1-02 of
Regulation S-X) is an entity duly incorporated or otherwise organized, validly
existing

 

7

--------------------------------------------------------------------------------


 

and in good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own or
lease and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any Significant Subsidiary is in
violation of any of the provisions of its respective articles or certificate of
incorporation, bylaws or other organizational or charter documents. The Company
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not in the reasonable judgment of the
Company be expected to have a Material Adverse Effect. The Company is duly
registered as a bank holding company under the Bank Holding Company Act of 1956,
as amended (the “BHCA”). The Company’s depository institution Subsidiary’s
deposit accounts are insured up to applicable limits by the FDIC. The Company
has conducted its business in compliance with all applicable federal, state and
foreign laws, orders, judgments, decrees, rules, regulations and applicable
stock exchange requirements, including all laws and regulations restricting
activities of bank holding companies and banking organizations, except for any
noncompliance that, individually or in the aggregate, has not had and would not
be reasonably expected to have a Material Adverse Effect.

 

(c)                                  Authorization; Enforcement; Validity. The
Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by each of the Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder, including, without limitation, to issue the Common Shares in
accordance with the terms hereof. The Company’s execution and delivery of each
of the Transaction Documents to which it is a party and the consummation by it
of the transactions contemplated hereby and thereby (including, but not limited
to, the sale and delivery of the Common Shares) have been duly authorized by all
necessary corporate action on the part of the Company, and no further corporate
action is required by the Company, its Board of Directors or its stockholders in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents to which it is a party has been (or upon delivery
will have been) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by equitable principles of general application, (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law. There are no stockholder
agreements, voting agreements, or other similar arrangements with respect to the
Company’s Common Stock to which the Company is a party or, to the Company’s
Knowledge, between or among any of the Company’s stockholders.

 

(d)                                 No Conflicts. The execution, delivery and
performance by the Company of the Transaction Documents to which it is a party
and the consummation by the Company of the transactions contemplated hereby or
thereby (including, without limitation, the issuance of the Common Shares) do
not and will not (i) conflict with or violate any provisions of the Company’s or
any Subsidiary’s articles or certificate of incorporation, bylaws or otherwise
result in a violation of the organizational documents of the Company or any
Subsidiary, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would result in a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any Material Contract, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations and the
rules and regulations thereunder, assuming, without investigation, the
correctness of the representations and warranties made by the Purchasers herein,
of any self-regulatory organization to which the Company or its securities are
subject, including all applicable Trading Markets), or by which any property or
asset of the Company is bound or affected, except in the case of clauses
(ii) and (iii) such as would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(e)                                  Filings, Consents and Approvals. Neither
the Company nor any of its Subsidiaries is required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents (including,

 

8

--------------------------------------------------------------------------------


 

without limitation, the issuance of the Common Shares), other than (i) the
filing with the Commission of one or more Registration Statements in accordance
with the requirements of the Registration Rights Agreement, (ii) filings
required by applicable state securities laws, (iii) the filing of a Notice of
Exempt Offering of Securities on Form D with the Commission under Regulation D
of the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the listing of the Common
Shares for trading or quotation, as the case may be, thereon in the time and
manner required thereby, (v) the filings required in accordance with Section 4.6
of this Agreement and (vi) those that have been made or obtained prior to the
date of this Agreement (collectively, the “Required Approvals”).

 

(f)                                    Issuance of the Common Shares. The
issuance of the Common Shares has been duly authorized and the Common Shares,
when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and non-assessable and
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights. Assuming, without investigation,
the accuracy of the representations and warranties of the Purchasers in this
Agreement, the Common Shares will be issued in compliance with all applicable
federal and state securities laws and, in that regard, no registration under the
Securities Act is required for the offer and sale of the Common Shares by the
Company to the Purchasers pursuant to this Agreement.

 

(g)                                 Capitalization. The number of shares and
type of all authorized, issued and outstanding capital stock, options and other
securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) has been
set forth in the SEC Reports and has changed since the date of the most recent
SEC Report only due to stock grants or other equity awards or stock option and
warrant exercises that do not, individually or in the aggregate, have a material
effect on the issued and outstanding capital stock, options and other
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and non-assessable, have been issued
in compliance in all material respects with all applicable federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase any capital
stock of the Company. Except as specified in the SEC Reports and except for the
value appreciation instrument, if any, that may be issued to the FDIC (or its
designee) in connection with the P&A Closing: (i) no shares of the Company’s
outstanding capital stock are subject to preemptive rights or any other similar
rights; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company, other than those
issued or granted pursuant to Material Contracts or equity or incentive plans or
arrangements described in the SEC Reports; (iii) there are no material
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing indebtedness of the
Company or by which the Company is bound; (iv) except for the Registration
Rights Agreement, there are no agreements or arrangements under which the
Company is obligated to register the sale of any of its securities under the
Securities Act; (v) there are no outstanding securities or instruments of the
Company that contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to redeem a security of the Company; (vi) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement; and (vii) the Company has no liabilities or
obligations required to be disclosed in the SEC Reports but not so disclosed in
the SEC Reports, which, individually, or in the aggregate, will have or would
reasonably be expected to have a Material Adverse Effect. There are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Common Shares.

 

(h)                                 SEC Reports. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, since January 1, 2009 (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”), on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
filing dates, the SEC Reports complied in all material respects with the

 

9

--------------------------------------------------------------------------------


 

requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

 

(i)                                     Financial Statements. The financial
statements of the Company and its Subsidiaries included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
GAAP applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the balance sheet of the
Company and its consolidated Subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.

 

(j)                                     Tax Matters. The Company and each of its
Subsidiaries has (i) filed all material foreign, U.S. federal and local tax
returns, information returns and similar reports that are required to be filed,
and all such tax returns are true, correct and complete in all material
respects, and (ii) paid all material taxes required to be paid by it and any
other material assessment, fine or penalty levied against it other than taxes
(x) currently payable without penalty or interest, or (y) being contested in
good faith by appropriate proceedings.

 

(k)                                  Material Changes. Since the date of the
latest audited financial statements included within the SEC Reports, except as
disclosed in subsequent SEC Reports filed prior to the date hereof or in the
Form 8-K furnished by the Company on January 28, 2011, (i) there have been no
events, occurrences or developments that have had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (ii) the Company has not incurred any material liabilities (contingent
or otherwise) other than (A) trade payables, accrued expenses and other
liabilities incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered materially its
method of accounting or the manner in which it keeps its accounting books and
records, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its Common Stock, (v) the Company
has not issued any equity securities to any officer, director or Affiliate,
except Common Stock issued pursuant to existing Company option plans or equity
based plans disclosed in the SEC Reports, and (vi) there has not been any
material change or amendment to, or any waiver of any material right by the
Company under, any Material Contract under which the Company or any of its
Subsidiaries is bound or subject. Except for the transactions contemplated by
this Agreement (including, for the avoidance of doubt, the execution of any P&A
Agreement and the consummation of any of the transactions contemplated
thereunder, including any purchase of the Failed Bank or portion thereof), no
event, liability or development has occurred or exists with respect to the
Company or its Subsidiaries or their respective business, properties, operations
or financial condition that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made that
has not been publicly disclosed at least one Trading Day prior to the date that
this representation is made.

 

(l)                                     Environmental Matters. Except as
disclosed in the SEC Reports, neither the Company nor any of its Subsidiaries
(i) is in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) is liable for any
off-site disposal or contamination pursuant to any Environmental Laws, or
(iii) is subject to any claim relating to any Environmental Laws; in each case,
which violation, contamination, liability or claim has had or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect; and, to the Company’s Knowledge, there is no pending or threatened
investigation that might lead to such a claim.

 

(m)                               Litigation. There is no Action which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the issuance of the Common Shares or
(ii) except as disclosed in the SEC Reports, is reasonably likely to have a
Material Adverse Effect, individually or in the

 

10

--------------------------------------------------------------------------------


 

aggregate, if there were an unfavorable decision. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the Company’s Knowledge there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any of its Subsidiaries under the Exchange Act or the
Securities Act.

 

(n)                                 Employment Matters. No material labor
dispute exists or, to the Company’s Knowledge, is imminent with respect to any
of the employees of the Company which would have or reasonably be expected to
have a Material Adverse Effect. To the Company’s Knowledge, no executive officer
is, or is now reasonably expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of a third party, and to the Company’s
Knowledge, the continued employment of each such executive officer does not
subject the Company or any Subsidiary to any liability with respect to any of
the foregoing matters. The Company is in compliance with all U.S. federal,
state, local and foreign laws and regulations relating to employment and
employment practices, terms and conditions of employment and wages and hours,
except where the failure to be in compliance would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(o)                                 Compliance. Neither the Company nor any of
its Subsidiaries (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any of its Subsidiaries under), nor
has the Company or any of its Subsidiaries received written notice of a claim
that it is in default under or that it is in violation of, any Material Contract
(whether or not such default or violation has been waived), (ii) is in violation
of any order of which the Company has been made aware in writing of any court,
arbitrator or governmental body having jurisdiction over the Company or its
properties or assets, or (iii) is in violation of, or in receipt of written
notice that it is in violation of, any statute, rule or regulation of any
governmental authority applicable to the Company, or which would have the effect
of revoking or limiting FDIC deposit insurance, except in each case as would not
have or reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(p)                                 Regulatory Permits. The Company and each of
its Subsidiaries possess or have applied for all certificates, authorizations,
consents and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct their respective businesses as
currently conducted and as described in the SEC Reports, except where the
failure to possess such permits, individually or in the aggregate, has not and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect (“Material Permits”), and (i) neither the Company nor
any of its Subsidiaries has received any notice in writing of proceedings
relating to the revocation or material adverse modification of any such Material
Permits and (ii) the Company is unaware of any facts or circumstances that would
give rise to the revocation or material adverse modification of any Material
Permits.

 

(q)                                 Title to Assets. The Company and its
Subsidiaries have good and marketable title to all real property and tangible
personal property owned by them which is material to the business of the Company
and its Subsidiaries, taken as a whole, in each case free and clear of all Liens
except such as do not materially affect the value of such property or do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries. Any real property and facilities held under
lease by the Company and any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.

 

(r)                                    Patents and Trademarks. The Company and
its Subsidiaries own, possess, license, or can acquire on reasonable terms, or
have other rights to use all foreign and domestic patents, patent applications,
trade and service marks, trade and service mark registrations, trade names,
copyrights, inventions, trade secrets, technology, Internet domain names,
know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of their respective businesses as now
conducted, except where the failure to own, possess, license or have such rights
would not have or reasonably be expected to have a Material Adverse

 

11

--------------------------------------------------------------------------------


 

Effect. Except as set forth in the SEC Reports and except where such violations
or infringements would not have or reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (a) there are no
rights of third parties to any such Intellectual Property that are being
infringed by the Company and/or any Subsidiary; (b) there is no infringement by
third parties of any such Intellectual Property; (c) there is no pending, or to
the Company’s Knowledge threatened, action, suit, proceeding or claim by others
challenging the Company’s and its Subsidiaries’ rights in or to any such
Intellectual Property; (d) there is no pending, or to the Company’s Knowledge
threatened, action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property; and (e) there is no pending, or to
the Company’s Knowledge threatened, Proceeding by others that the Company and/or
any Subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others.

 

(s)                                  Insurance. The Company and the Bank are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as the Company believes to be prudent and
customary in the businesses and locations in which the Company and the Bank are
engaged. Neither the Company nor the Bank has received any notice of
cancellation of any such insurance, nor, to the Company’s Knowledge, will it or
the Bank be unable to renew their respective existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

 

(t)                                    Transactions With Affiliates and
Employees. Except as set forth in the SEC Reports and other than the grant of
stock options or other equity awards, none of the officers or directors of the
Company and, to the Company’s Knowledge, none of the employees of the Company,
is presently a party to any transaction with the Company or to a presently
contemplated transaction (other than for services as employees, officers and
directors) that would be required to be disclosed pursuant to Item 404 of
Regulation S-K promulgated under the Securities Act.

 

(u)                                 Internal Control Over Financial Reporting.
Except as set forth in the SEC Reports, the Company maintains internal control
over financial reporting (as such term is defined in Rule 13a-15(f) under the
Exchange Act) designed to provide reasonable assurance regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles and such
internal control over financial reporting was effective as of the date of the
most recent SEC Report.

 

(v)                                 Sarbanes-Oxley; Disclosure Controls. The
Company is in compliance in all material respects with all of the provisions of
the Sarbanes-Oxley Act of 2002 which are applicable to it. Except as disclosed
in the SEC Reports, the Company maintains disclosure controls and procedures (as
such term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act),
and such disclosure controls and procedures are effective.

 

(w)                               Certain Fees. No person or entity will have,
as a result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or a Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company. The Company shall
indemnify, pay, and hold each Purchaser harmless against, any liability, loss or
expense (including, without limitation, attorneys’ fees and out-of-pocket
expenses) arising in connection with any such right, interest or claim.

 

(x)                                   Principal Trading Market. The issuance and
sale of the Common Shares hereunder does not contravene the rules and
regulations of the Principal Trading Market.

 

(y)                                 Listing and Maintenance Requirements. The
Company’s Common Stock is registered pursuant to Section 12(b) of the Exchange
Act, and the Company has taken no action designed to terminate the registration
of the Common Stock under the Exchange Act nor has the Company received any
written notification that the Commission is contemplating terminating such
registration. The Company has not, in the 12 months preceding the date hereof,
received written notice from any Trading Market on which the Common Stock is
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance in all material respects with the listing and maintenance
requirements for continued trading of the Common Stock on the Principal Trading
Market.

 

12

--------------------------------------------------------------------------------


 

(z)                                   Investment Company. Neither the Company
nor any of its Subsidiaries is required to be registered as, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

(aa)                            Unlawful Payments. Neither the Company nor any
of its Subsidiaries, nor to the Company’s Knowledge, any directors, officers,
employees, agents or other Persons acting at the direction of or on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company: (a) directly or indirectly, used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to foreign or domestic political activity; (b) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds; (c) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or (d) made any other unlawful bribe, rebate, payoff,
influence payment, kickback or other material unlawful payment to any foreign or
domestic government official or employee.

 

(bb)                          Application of Takeover Protections; Rights
Agreements. The Company has not adopted any stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company. The Company and its Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s Articles of Incorporation or other organizational documents or the
laws of the jurisdiction of its incorporation or otherwise which is or could
become applicable to any Purchaser solely as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Common Shares and any Purchaser’s ownership of the Common
Shares.

 

(cc)                            Off Balance Sheet Arrangements. There is no
transaction, arrangement, or other relationship between the Company (or any
Subsidiary) and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Exchange Act filings and is not
so disclosed and would have a Material Adverse Effect.

 

(dd)                          Disclosure. The Company confirms that neither it
nor, to the Company’s Knowledge, any of its officers or directors nor any other
Person acting on its or their behalf has provided any Purchaser or its
respective agents or counsel with any information that it believes constitutes
or could reasonably be expected to constitute material, non-public information
except insofar as the existence, provisions and terms of the Transaction
Documents and the transactions contemplated hereunder may constitute such
information, all of which will be disclosed by the Company in the Press Release
as contemplated by Section 4.6 hereof. The Company understands and confirms that
each of the Purchasers will rely on the representations in this Section 3.1(dd)
in effecting transactions in securities of the Company. No event or circumstance
has occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed, except for the matters identified in this
Section 3.1(dd).

 

(ee)                            Acknowledgment Regarding Purchasers’ Purchase of
Common Shares. The Company acknowledges and agrees that each of the Purchasers
is acting solely in the capacity of an arm’s length purchaser with respect to
the Transaction Documents and the transactions contemplated hereby and thereby.
The Company further acknowledges that no Purchaser is acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated thereby and any
advice given by any of the Purchasers or any of their respective representatives
or agents in connection with the Transaction Documents and the transactions
contemplated thereby is merely incidental to the Purchasers’ purchase of the
Common Shares.

 

(ff)                                Absence of Manipulation. The Company has
not, and to the Company’s Knowledge no one acting on its behalf has, taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Common Shares.

 

13

--------------------------------------------------------------------------------


 

(gg)                          OFAC. Neither the Company nor any Subsidiary nor,
to the Company’s Knowledge, any director, officer, agent, employee, Affiliate or
Person acting on behalf of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Company will not knowingly use the
proceeds of the sale of the Common Shares, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.

 

(hh)                          Money Laundering Laws. The operations of each of
the Company and any Subsidiary are in compliance in all material respects with
the money laundering statutes of applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any applicable governmental
agency (collectively, the “Money Laundering Laws”) and to the Company’s
Knowledge, no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company and/or any
Subsidiary with respect to the Money Laundering Laws is pending or threatened.

 

(ii)                                  Reports, Registrations and Statements.
Since December 31, 2008, the Company and each Subsidiary have filed all material
reports, registrations and statements, together with any required amendments
thereto, that it was required to file with the FRB, the OCC, the FDIC, the State
Board and any other applicable federal or state securities or banking
authorities, except where the failure to file any such report, registration or
statement would not have or reasonably be expected to have a Material Adverse
Effect. All such reports and statements filed with any such regulatory body or
authority are collectively referred to herein as the “Company Reports.” As of
their respective dates, the Company Reports complied as to form in all material
respects with all the rules and regulations promulgated by the FRB, the OCC, the
FDIC, the State Board and any other applicable foreign, federal or state
securities or banking authorities, as the case may be.

 

(jj)                                  Well Capitalized. As of December 31, 2010,
SCBT, N.A., the Company’s Subsidiary insured depository institution, meets or
exceeds the standards necessary to be considered “well capitalized” under the
Federal Deposit Insurance Company’s regulatory framework for prompt corrective
action.

 

(kk)                            Agreements with Regulatory Agencies; Compliance
with Certain Banking Regulations. Neither the Company nor any Subsidiary is
subject to any cease-and-desist or other similar order or enforcement action
issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any capital directive by, or since
December 31, 2008 has adopted any board resolutions at the request of, any
governmental entity that currently restricts in any material respect the conduct
of its business or that in any material manner relates to its capital adequacy,
its liquidity and funding policies and practices, its ability to pay dividends,
its credit, risk management or compliance policies, its internal controls, its
management or its operations or business (each item in this sentence, a
“Regulatory Agreement”), nor has the Company or any Subsidiary been advised in
writing since December 31, 2008 by any governmental entity that it intends to
issue, initiate, order, or request any such Regulatory Agreement.

 

To the Company’s Knowledge, there are no facts or circumstances that would cause
its Subsidiary banking institutions: (i) to be deemed not to be in satisfactory
compliance with the Community Reinvestment Act and the regulations promulgated
thereunder or to be assigned a CRA rating by federal or state banking regulators
of lower than “satisfactory”; (ii) to be operating in violation, in any material
respect, of the Bank Secrecy Act, the Patriot Act, any order issued with respect
to anti-money laundering by OFAC, or any other anti-money laundering statute,
rule or regulation; or (iii) not to be in satisfactory compliance, in any
material respect, with all applicable privacy of customer information
requirements contained in any applicable federal and state privacy laws and
regulations as well as the provisions of all information security programs
adopted by the Subsidiary.

 

(ll)                                  No General Solicitation or General
Advertising. Neither the Company nor, to the Company’s Knowledge, any Person
acting on its behalf has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Common Shares.

 

(mm)                      Risk Management Instruments. Except as has not had or
would not reasonably be expected to have a Material Adverse Effect, since
January 1, 2009, all material derivative instruments, including,

 

14

--------------------------------------------------------------------------------


 

swaps, caps, floors and option agreements, whether entered into for the
Company’s own account, or for the account of one or more of the Company
Subsidiaries, were entered into (1) only in the ordinary course of business,
(2) in accordance with prudent practices and in all material respects with all
applicable laws, rules, regulations and regulatory policies, and (3) with
counterparties believed to be financially responsible at the time; and each of
them constitutes the valid and legally binding obligation of the Company or one
of the Subsidiaries, enforceable in accordance with its terms. Neither the
Company or the Subsidiaries, nor, to the knowledge of the Company, any other
party thereto, is in breach of any of its material obligations under any such
agreement or arrangement.

 

(nn)                          ERISA. The Company and each ERISA Affiliate is in
compliance in all material respects with all presently applicable provisions of
ERISA; no “reportable event” described in Section 4043 of ERISA (other than an
event for which the 30-day notice requirement has been waived by applicable
regulation) has occurred with respect to any Pension Plan for which the Company
would have any liability that would reasonably be expected to have a Material
Adverse Effect; the Company has not incurred and does not expect to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any Pension Plan or (ii) Sections 412 or 4971 of the Code in
each instance that would reasonably be expected to have a Material Adverse
Effect; and each Pension Plan for which the Company would have liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.

 

(oo)                          Shell Company Status. The Company is not, and has
never been, an issuer identified in Rule 144(i)(1).

 

(pp)                          Registration Eligibility. The Company is eligible
to register the resale of the Common Shares by the Purchasers using Form S-3
promulgated under the Securities Act.

 

(qq)                          FDIC Policy Statement. The Company and the Bank
are not subject to, and do not expect that, as a result of the issuance of
Common Shares provided herein or otherwise arising in connection with the Bank’s
acquisition of the Failed Bank, they will become subject to, the FDIC Statement
of Policy on Qualifications for Failed Bank Acquisitions (as in effect and
interpreted on the date hereof) (the “FDIC Policy Statement”).

 

(rr)                                No Additional Agreements; No Additional
Sales. The Company has no other agreements or understandings (including, without
limitation, side letters) with any Purchaser to purchase Common Shares on terms
that are different from those set forth herein. The Company has no agreements or
understandings with any Person (other than the Purchasers) to purchase shares of
Common Stock (other than agreements or understandings with employees, directors,
and officers with respect to stock options and restricted stock agreements),
except that the Company may issue to the FDIC (or its designee) a value
appreciation instrument in connection with the P&A Closing.

 

3.2                                 Representations and Warranties of the
Purchasers. Each Purchaser hereby, for itself and for no other Purchaser,
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:

 

(a)                                  Organization; Authority. Such Purchaser is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution, delivery and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser. Each of this Agreement
and the Registration Rights Agreement has been duly executed by such Purchaser,
and when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b)                                 No Conflicts. The execution, delivery and
performance by such Purchaser of this Agreement and the Registration Rights
Agreement and the consummation by such Purchaser of the transactions

 

15

--------------------------------------------------------------------------------


 

contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Purchaser (if such Purchaser is an entity),
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

 

(c)                                  Investment Intent. Such Purchaser
understands that the Common Shares are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the Common Shares as principal for its own account and not with a
view to, or for, distributing or reselling such Common Shares or any part
thereof in violation of the Securities Act or any applicable state securities
laws, provided, that by making the representations herein, other than as set
forth herein, such Purchaser does not agree to hold any of the Common Shares for
any minimum period of time and reserves the right at all times to sell or
otherwise dispose of all or any part of such Common Shares pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state
securities laws. Such Purchaser is acquiring the Common Shares hereunder in the
ordinary course of its business. Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Common Shares (or any
securities which are derivatives thereof) to or through any Person or entity.

 

(d)                                 Purchaser Status. At the time such Purchaser
was offered the Common Shares, it was, and at the date hereof it is, an
“accredited investor” as defined in Rule 501(a) under the Securities Act and,
with respect to a Purchaser whose principal business address is in New York, at
the date hereof it is an “institutional investor” as described in the Accredited
Investor/Institutional Investor Questionnaire. Such Purchaser has provided the
information in the Accredited Investor/Institutional Investor Questionnaire
attached hereto as Exhibit B-1.

 

(e)                                  Reliance. The Company will be entitled to
rely upon this Agreement and is irrevocably authorized to produce this Agreement
or a copy hereof to (A) any regulatory authority having jurisdiction over the
Company and its affiliates and (B) any interested party in any administrative or
legal proceeding or official inquiry with respect to the matters covered hereby,
in each case, to the extent required by any court or governmental authority to
which the Company is subject, provided that the Company provides the Purchaser
with prior written notice of such disclosure to the extent practicable and
allowed by applicable law.

 

(f)                                    General Solicitation. Purchaser:
(i) became aware of the offering of the Common Shares, and the Common Shares
were offered to Purchaser, solely by direct contact between Purchaser and the
Company, and not by any other means, including any form of “general
solicitation” or “general advertising” (as such terms are used in Regulation D
promulgated under the Securities Act and interpreted by the Commission);
(ii) reached its decision to invest in the Company independently from any other
Purchaser; (iii) has entered into no agreements with stockholders of the Company
or other subscribers for the purpose of controlling the Company or any of its
subsidiaries; and (iv) has entered into no agreements with stockholders of the
Company or other subscribers regarding voting or transferring Purchaser’s
interest in the Company.

 

(g)                                 Direct Purchase. Purchaser is purchasing
Common Shares directly from the Company.

 

(h)                                 Experience of Such Purchaser. Such
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Common Shares, and has so evaluated the merits and risks of such
investment. Such Purchaser is able to bear the economic risk of an investment in
the Common Shares and, at the present time, is able to afford a complete loss of
such investment.

 

(i)                                     Access to Information. Such Purchaser
acknowledges that it has been afforded (i) the opportunity to ask such questions
as it has deemed necessary of, and to receive answers from, representatives of
the Company concerning the terms and conditions of the offering of the Common
Shares and the merits and risks of investing in the Common Shares and any such
questions have been answered to such Purchaser’s reasonable

 

16

--------------------------------------------------------------------------------


 

satisfaction; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties and management sufficient to enable it to evaluate its investment;
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment; and (iv) the opportunity to ask questions of management and any such
questions have been answered to such Purchaser’s reasonable satisfaction.
Neither such inquiries nor any other investigation conducted by or on behalf of
such Purchaser or its representatives or counsel shall modify, amend or affect
such Purchaser’s right to rely on the truth, accuracy and completeness of the
Company’s representations and warranties contained in the Transaction Documents.
Such Purchaser has sought such accounting, legal and tax advice as it has
considered necessary to make an informed decision with respect to its
acquisition of the Common Shares. Purchaser acknowledges that the Company has
not made any representation, express or implied, with respect to the accuracy,
completeness or adequacy of any available information except, with respect to
the Company, as expressly set forth in the SEC Reports or to the extent such
information is covered by the representations and warranties of the Company
contained in Section 3.1.

 

(j)                                     Brokers and Finders. No Person will
have, as a result of the transactions contemplated by the Transaction Documents,
any right, interest or claim against or upon the Company or any Purchaser for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Purchaser.

 

(k)                                  Independent Investment Decision. Such
Purchaser has independently evaluated the merits of its decision to purchase
Common Shares pursuant to the Transaction Documents, and such Purchaser confirms
that it has not relied on the advice of any other Purchaser’s business and/or
legal counsel in making such decision. Such Purchaser understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Purchaser in connection with the purchase of the Common Shares
constitutes legal, regulatory, tax or investment advice. Such Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Common Shares.

 

(l)                                     Acquisition. The Board of Directors of
the Company will control the entry into the P&A Agreement with respect to any
acquisition of the Failed Bank or any portion thereof and stockholders of the
Company will have no opportunity to affect the investment decision regarding the
potential acquisition.

 

(m)                               ERISA. (i) If Purchaser is, or is acting on
behalf of, an ERISA Entity (as defined below), Purchaser represents and warrants
that on the date hereof;

 

(A)                              The decision to invest assets of the ERISA
Entity in the Common Shares was made by fiduciaries independent of the Company
or its affiliates, which fiduciaries are duly authorized to make such investment
decisions and who have not relied on any advice or recommendations of the
Company or its affiliates;

 

(B)                                Neither the Company nor any of its agents,
representatives or affiliates have exercised any discretionary authority or
control with respect to the ERISA Entity’s investment in the Common Shares;

 

(C)                                The purchase and holding of the Common Shares
will not constitute a nonexempt prohibited transaction under ERISA or
Section 4975 of the Code or a similar violation under any applicable similar
laws; and

 

(D)                               The terms of the Documents comply with the
instruments and applicable laws governing such ERISA Entity.

 

(ii)                                  For the purpose of this paragraph, the
term “ERISA Entity” will mean (A) an “employee benefit plan” within the meaning
of Section 3(3) of ERISA subject to Title I of ERISA, (B) a “plan” within the
meaning of Section 4975(e)(1) of the Code and (C) any person whose assets are
deemed to be “plan assets” within the meaning of ERISA Section 3(42) and 29
C.F.R. § 2510.3-101 or otherwise under ERISA.

 

17

--------------------------------------------------------------------------------


 

(n)                                 Reliance on Exemptions. Such Purchaser
understands that the Common Shares being offered and sold to it in reliance on
specific exemptions from the registration requirements of U.S. federal and state
securities laws and that the Company is relying upon, among other things, the
truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Common Shares.

 

(o)                                 No Governmental Review. Such Purchaser
understands that no U.S. federal or state agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the Common Shares or the fairness or suitability of the investment in the Common
Shares nor have such authorities passed upon or endorsed the merits of the
offering of the Common Shares. Purchaser understands that the Common Shares are
not savings accounts, deposits or other obligations of any bank and are not
insured by the FDIC, including the FDIC’s Deposit Insurance Fund, or any other
governmental agency.

 

(p)                                 Antitrust. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
governmental entity or authority or any other person or entity in respect of any
law or regulation, including the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations thereunder, is necessary or
required, and no lapse of a waiting period under law applicable to such
Purchaser is necessary or required, in each case in connection with the
execution, delivery or performance by such Purchaser of this Agreement or the
purchase of the Common Shares contemplated hereby.

 

(q)                                 Residency. Such Purchaser’s office in which
its investment decision with respect to the Common Shares was made is located in
the jurisdiction immediately below such Purchaser’s name on its signature
page hereto.

 

(r)                                    Regulatory Matters. Purchaser understands
and acknowledges that: (i) the Company is a registered bank holding company
under the BHCA, and is subject to regulation by the FRB; (ii) acquisitions of
interests in bank holding companies are subject to the BHCA and the Change in
Bank Control Act (the “CIBCA”) and may be reviewed by the FRB to determine the
circumstances under which such acquisitions of interests will result in
Purchaser becoming subject to the BHCA or subject to the prior notice
requirements of the CIBCA. Assuming the accuracy of the representations and
warranties of the Company contained herein, Purchaser represents that:
(A) neither it nor its Affiliates will, as a result of the transactions
contemplated herein, be deemed to (i) own or control 10% or more of any class of
voting securities of the Company or (ii) otherwise control the Company for
purposes of the BHCA or CIBCA, and (B) to its knowledge, the purchase of such
Common Shares shall not (i) cause such Purchaser or any of its Affiliates to
violate any bank regulation or (ii) require such Purchaser or any of its
Affiliates to file a prior notice with the Federal Reserve or its delegee under
the CIBCA or the BHCA or obtain the prior approval of any bank regulator.
Purchaser is not participating and has not participated with any other investor
in the offering of the Common Shares in any joint activity or parallel action
towards a common goal between or among such investors of acquiring control of
the Company. The Purchaser currently owns the number of shares of Common Stock
set forth below such Purchaser’s name on the signature page of this Agreement.

 

(s)                                  OFAC and Anti-Money Laundering. The
Purchaser understands, acknowledges, represents and agrees that (i) the
Purchaser is not the target of any sanction, regulation, or law promulgated by
the Office of Foreign Assets Control, the Financial Crimes Enforcement Network
or any other U.S. governmental entity (“U.S. Sanctions Laws”); (ii) the
Purchaser is not owned by, controlled by, under common control with, or acting
on behalf of any person that is the target of U.S. Sanctions Laws; (iii) the
Purchaser is not a “foreign shell bank” and is not acting on behalf of a
“foreign shell bank” under applicable anti-money laundering laws and
regulations; (iv) the Purchaser’s entry into this Agreement or consummation of
the transactions contemplated hereby will not contravene U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; (v) the Purchaser will
promptly provide to the Company or any regulatory or law enforcement authority
such information or documentation as may be required to comply with U.S.
Sanctions Laws or applicable anti-money laundering laws or regulations; and
(vi) the Company may provide to any regulatory or law enforcement authority
information or documentation regarding, or provided by, the Purchaser for the
purposes of complying with U.S. Sanctions Laws or applicable anti-money
laundering laws or regulations.

 

18

--------------------------------------------------------------------------------


 

(t)                                    No Discussions. Purchaser has not
discussed the Offering with any other party or potential investors (other than
the Company, any other Purchaser, and Purchaser’s authorized representatives),
except as expressly permitted under the terms of this Agreement.

 

(u)                                 Knowledge as to Conditions. Purchaser does
not know of any reason why any regulatory approvals and, to the extent
necessary, any other approvals, authorizations, filings, registrations, and
notices required or otherwise a condition to the consummation by it of the
transactions contemplated by this Agreement will not be obtained.

 

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article 3 and the Transaction Documents.

 

ARTICLE 4:

OTHER AGREEMENTS OF THE PARTIES

 

4.1                                 Transfer Restrictions.

 

(a)                                  Compliance with Laws. Notwithstanding any
other provision of this Article 4, each Purchaser covenants that the Common
Shares may be disposed of only pursuant to an effective registration statement
under, and in compliance with the requirements of, the Securities Act, or
pursuant to an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, and in compliance with any
applicable state, federal or foreign securities laws. In connection with any
transfer of the Common Shares other than (i) pursuant to an effective
registration statement, (ii) to the Company or (iii) pursuant to Rule 144
(provided that the transferor provides the Company with reasonable assurances
(in the form of a seller representation letter and, if applicable, a broker
representation letter) that such securities may be sold pursuant to such rule),
the Company may require the transferor thereof to provide to the Company and the
Transfer Agent, at the transferor’s expense, an opinion of counsel selected by
the transferor, which counsel must be reasonably acceptable to the Company and
the Transfer Agent, and the form and substance of which opinion shall be
reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such transferred Common
Shares under the Securities Act. As a condition of transfer (other than pursuant
to clauses (i), (ii) or (iii) of the preceding sentence), any such transferee
shall agree in writing to be bound by the terms of this Agreement and shall have
the rights of a Purchaser under this Agreement and the Registration Rights
Agreement with respect to such transferred Common Shares.

 

(b)                                 Legends. Certificates evidencing the Common
Shares shall bear any legend as required by the “blue sky” laws of any state and
a restrictive legend in substantially the following form (and, with respect to
Common Shares held in book-entry form, the Transfer Agent will record such a
legend on the share register), until such time as they are not required under
Section 4.1(c) or applicable law:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL WHICH COUNSEL AND OPINION MUST BE REASONABLY
SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT
TO RULE 144 UNDER SAID ACT (PROVIDED THAT THE TRANSFEROR PROVIDES THE COMPANY
WITH REASONABLE ASSURANCES (IN THE FORM OF A SELLER REPRESENTATION LETTER
AND, IF APPLICABLE, A BROKER REPRESENTATION LETTER) THAT THE SECURITIES MAY BE
SOLD PURSUANT TO SUCH RULE). NO REPRESENTATION IS

 

19

--------------------------------------------------------------------------------


 

MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.

 

(c)                                  Removal of Legends. The restrictive legend
set forth in Section 4.1(b) above shall be removed and the Company shall issue a
certificate without such restrictive legend or any other restrictive legend to
the holder of the applicable Common Shares upon which it is stamped or issue to
such holder by electronic delivery at the applicable balance account at DTC, if
(i) such Common Shares are registered for resale under the Securities Act,
(ii) such Common Shares are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Company), or (iii) such Common Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under
Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to such securities and
without volume or manner-of-sale restrictions. Following the earlier of (i) the
Effective Date (as defined in the Registration Rights Agreement) or
(ii) Rule 144 becoming available for the resale of Common Shares (if the holder
of the Common Shares is not an Affiliate of the Company), without the
requirement for the Company to be in compliance with the current public
information required under 144(c)(1) (or Rule 144(i)(2), if applicable) as to
the Common Shares and without volume or manner-of-sale restrictions, the Company
shall instruct the Transfer Agent to remove the legend from the Common Shares
and shall cause its counsel to issue any legend removal opinion required by the
Transfer Agent. Any fees (with respect to the Transfer Agent, Company counsel or
otherwise) associated with the issuance of such opinion or the removal of such
legend shall be borne by the Company. If a legend is no longer required pursuant
to the foregoing, the Company will no later than three (3) Trading Days
following the delivery by a Purchaser to the Company or the Transfer Agent (with
notice to the Company) of a legended certificate or instrument representing such
Common Shares (endorsed or with stock powers attached, signatures guaranteed,
and otherwise in form necessary to affect the reissuance and/or transfer) and a
representation letter to the extent required by Section 4.1(a), deliver or cause
to be delivered to such Purchaser a certificate or instrument (as the case may
be) representing such Common Shares that is free from all restrictive legends.
The Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4.1(c). Certificates for Common Shares free from all restrictive legends
may be transmitted by the Transfer Agent to the Purchasers by crediting the
account of the Purchaser’s prime broker with DTC as directed by such Purchaser.

 

(d)                                 Acknowledgement. Each Purchaser hereunder
acknowledges its primary responsibilities under the Securities Act and
accordingly will not sell or otherwise transfer the Common Shares or any
interest therein without complying with the requirements of the Securities Act
and the rules and regulations promulgated thereunder and the requirements set
forth in this Agreement. Except as otherwise provided below, while the
above-referenced registration statement remains effective, each Purchaser
hereunder may sell the Common Shares in accordance with the plan of distribution
contained in the registration statement and if it does so it will comply
therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available or unless the Common Shares are sold pursuant
to Rule 144. Each Purchaser, severally and not jointly with the other
Purchasers, agrees that if it is notified by the Company in writing at any time
that the registration statement registering the resale of the Common Shares is
not effective or that the prospectus included in such registration statement no
longer complies with the requirements of Section 10 of the Securities Act, such
Purchaser will refrain from selling such Common Shares until such time as such
Purchaser is notified by the Company that such registration statement is
effective or such prospectus is compliant with Section 10 of the Exchange Act,
unless such Purchaser is able to, and does, sell such Common Shares pursuant to
an available exemption from the registration requirements of Section 5 of the
Securities Act.

 

4.2                                 Acknowledgment of Dilution. The Company
acknowledges that the issuance of the Common Shares may result in dilution of
the outstanding shares of Common Stock. The Company further acknowledges that
its obligations under the Transaction Documents, including without limitation
its obligation to issue the Common Shares pursuant to the Transaction Documents,
are unconditional and absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against any Purchaser and regardless of the
dilutive effect that such issuance may have on the ownership of the other
stockholders of the Company.

 

4.3                                 Furnishing of Information. In order to
enable the Purchasers to sell the Common Shares under Rule 144 of the Securities
Act, for a period of one year from the Closing, the Company shall maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the Exchange
Act and timely file (or obtain

 

20

--------------------------------------------------------------------------------


 

extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. During such one year period, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to the
Purchasers and make publicly available the information described in
Rule 144(c)(2), if the provision of such information will allow resales of the
Common Shares pursuant to Rule 144.

 

4.4                                 Form D and Blue Sky. The Company agrees to
timely file a Form D with respect to the Common Shares as required under
Regulation D. The Company, on or before the Closing Date, shall take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for or to qualify the Common Shares for sale to the Purchasers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification). The Company shall make all filings and reports relating to the
offer and sale of the Common Shares required under applicable securities or Blue
Sky laws of the states of the United States following the Closing Date.

 

4.5                                 No Integration. The Company shall not, and
shall use its commercially reasonable efforts to ensure that no Affiliate of the
Company shall, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that will be integrated with the offer or sale of the Common Shares in a
manner that would require the registration under the Securities Act of the sale
of the Common Shares to the Purchasers.

 

4.6                                 Securities Laws Disclosure; Publicity. On or
before 9:00 a.m., New York time, on the Trading Day immediately following the
Closing Date, the Company shall issue one or more press releases (collectively,
the “Press Release”) disclosing the material terms of the transactions
contemplated hereby, including, without limitation, the issuance of the Common
Shares and the acquisition of the Failed Bank, and any other material, nonpublic
information that the Company may have provided to any Purchaser at any time
prior to the filing of the Press Release. On or before 5:30 p.m., New York time,
on the fourth Trading Day immediately following the Closing Date, the Company
will file a Current Report on Form 8-K with the Commission describing the terms
of the Transaction Documents and the P&A Agreement (unless the FDIC objects). To
the extent that the potential transactions contemplated hereby are publicly
disclosed prior to Closing and this Agreement terminates prior to Closing, the
Company shall publicly disclose, on or before 9:00 a.m., New York time on the
following Business Day after such termination, the termination of the
transactions contemplated hereby (including, without limitation, the release of
funds from escrow to the Purchasers).  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser or any Affiliate
or investment adviser of any Purchaser, or include the name of any Purchaser or
any Affiliate or investment adviser of any Purchaser in any press release or
filing with the Commission (other than the Registration Statement) or Trading
Market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement and (B) the filing
of final Transaction Documents with the Commission and (ii) to the extent such
disclosure is required by law, at the request of the Staff of the Commission or
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior written notice of such disclosure permitted under this
subclause (ii) to the extent practicable and allowed by applicable law.
Notwithstanding the foregoing, the Company may disclose the name of any
Purchaser or any Affiliate or investment adviser of any Purchaser to the FDIC in
connection with its bid for the Failed Bank. From and after the issuance of the
Press Release, no Purchaser shall be in possession of any material, non-public
information received from the Company, any Subsidiary or any of their respective
officers, directors or employees that is not disclosed in the Press Release.
Each Purchaser, severally and not jointly with the other Purchasers, covenants
that until the earlier of (i) such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company as described in this Section 4.6
or (ii) termination of this Agreement (or the public disclosure thereof, if the
third sentence of this Section 4.6 is applicable to such termination), such
Purchaser will maintain the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction); provided, however, that such Purchaser may disclose any such
information (i) to its Affiliates or any of its or its Affiliates’ partners,
directors, officers, employees, agents, custodians, administrators, contractors,
advisors (including, without limitation, financial, investment and legal
advisors), representatives, accountants, auditors, beneficial owners and
clients) (collectively, such Purchaser’s “Representatives”) provided that any
such Representative agrees to maintain the confidentiality of such information
and provided that such Purchaser will be responsible for any breach of the
confidentiality terms of this Agreement by any of such Purchaser’s
Representatives or (ii) as is required or advisable

 

21

--------------------------------------------------------------------------------


 

under any law or regulation or legal process (provided that in such case such
Purchaser will, if permissible, advise and consult with the Company prior to
making any such disclosure).

 

4.7                                 Non-Public Information. Except with the
express written consent of such Purchaser and unless prior thereto such
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information, the Company shall use its best efforts not to, and
shall use its best efforts to cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.

 

4.8                                 Indemnification.

 

(a)                                  Indemnification of Purchasers. In addition
to the indemnity provided in the Registration Rights Agreement, the Company will
indemnify and hold each Purchaser and its directors, officers, stockholders,
members, partners, employees and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, stockholders, agents, members,
partners or employees (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title) of such controlling person (each, a “Purchaser Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
(i) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents or (ii) any action instituted against a Purchaser Party in any
capacity, or any of them or their respective affiliates, by any stockholder of
the Company who is not an affiliate of such Purchaser Party, with respect to any
of the transactions contemplated by this Agreement. The Company will not be
liable to any Purchaser Party under this Agreement to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents or attributable to the gross negligence or willful
misconduct on the part of such Purchaser Party.

 

(b)                                 Conduct of Indemnification Proceedings.
Promptly after receipt by any Person (the “Indemnified Person”) of notice of any
demand, claim or circumstances which would or might give rise to a claim or the
commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to Section 4.8(a), such Indemnified Person
shall promptly notify the Company in writing and the Company shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person, and shall assume the payment of all fees and expenses;
provided, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially and adversely prejudiced by such
failure to notify (as determined by a court of competent jurisdiction, which
determination is not subject to appeal or further review). In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; (ii) the Company shall
have failed promptly to assume the defense of such proceeding and to employ
counsel reasonably satisfactory to such Indemnified Person in such proceeding;
or (iii) in the reasonable judgment of counsel to such Indemnified Person,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them; provided, that the
Indemnifying Party shall not be liable for the fees and expenses of more than
one separate firm of attorneys at any time for all Indemnified Parties. The
Company shall not be liable for any settlement of any proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned. Without the prior written consent of the Indemnified
Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.

 

22

--------------------------------------------------------------------------------


 

4.9           Listing of Common Stock. The Company will use its reasonable best
efforts to list the Common Shares on the NASDAQ Global Select Market and
maintain the listing of the Common Stock on the NASDAQ Global Select Market.

 

4.10         Use of Proceeds. The Company intends to use the net proceeds from
the sale of the Common Shares hereunder for the purpose of acquiring certain
assets and liabilities of the Failed Bank from the FDIC and related transaction
fees and expenses and for general corporate purposes.

 

4.11         Limitation on Beneficial Ownership. No Purchaser (and its
Affiliates or any other Persons with which it is acting in concert) will be
entitled to purchase a number of Common Shares that would result in such
Purchaser becoming, directly or indirectly, the beneficial owner (as determined
under Rule 13d-3 under the Exchange Act) of more than 9.9% of the number of
shares of Common Stock issued and outstanding.

 

ARTICLE 5:

CONDITIONS PRECEDENT TO CLOSING

 

5.1           Conditions Precedent to the Obligations of the Purchasers to
Purchase Common Shares. The obligation of each Purchaser to acquire Common
Shares at the Closing is subject to the fulfillment, on or prior to the Closing
Date, of each of the following conditions, any of which may be waived by such
Purchaser (as to itself only):

 

(a)           Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date, as though made on and as of such date, except
for such representations and warranties that speak as of a specific date.

 

(b)           Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

 

(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)           Consents. Other than the Required Approvals contemplated in
Section 3.1(e)(i), (ii) and (iii) above, the Company shall have obtained in a
timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Common
Shares, all of which shall be and remain so long as necessary in full force and
effect.

 

(e)           Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

(f)            Compliance Certificate. The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
(b) in the form attached hereto as Exhibit E.

 

(g)           Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Sections 6.16 or 6.17 herein.

 

(h)           Acquisition. (i) The FDIC shall have accepted the bid from the
Bank for the Failed Bank, (ii) the Bank shall have executed the P&A Agreement
with the FDIC with respect to the Failed Bank and (iii) the closing under the
P&A Agreement shall be imminent.

 

23

--------------------------------------------------------------------------------


 

(i)            Minimum Gross Proceeds. The Company shall simultaneously issue
and deliver at the Closing to the Purchasers hereunder in the aggregate at least
sufficient Common Shares against payment of aggregate Subscription Amounts of at
least approximately $35 million.

 

(j)            Bank Regulatory Issues.  The purchase of such Common Shares shall
not (i) cause such Purchaser or any of its Affiliates to violate any bank
regulation, (ii) require such Purchaser or any of its Affiliates to file a prior
notice with the Federal Reserve or its delegee under the CIBCA or the BHCA or
obtain the prior approval of any bank regulator or (iii) cause such Purchaser,
together with any other person whose Company securities would be aggregated with
such Purchaser’s Company securities for purposes of any bank regulation or law,
to collectively be deemed to own, control or have the power to vote securities
which (assuming, for this purpose only, full conversion and/or exercise of such
securities by the Purchaser) would represent more than 9.9% of the voting
securities of the Company outstanding at such time.

 

(k)           FDIC Policy Statement. Such Purchaser shall not have been made
subject to the FDIC Policy Statement solely as a result of its purchase of
Common Shares hereunder.

 

5.2           Conditions Precedent to the Obligations of the Company to sell
Common Shares. The Company’s obligation to sell and issue the Common Shares at
the Closing is subject to the fulfillment, on or prior to the Closing Date, of
the following conditions, any of which may be waived by the Company:

 

(a)           Representations and Warranties. The representations and warranties
made by each Purchaser in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) as of
the date hereof and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.

 

(b)           Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

 

(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)           Consents. Other than the Required Approvals contemplated in
Section 3.1(e)(i), (ii) and (iii) above, the Company shall have obtained in a
timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Common
Shares, all of which shall be and remain so long as necessary in full force and
effect.

 

(e)           Purchasers Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

 

(f)            Acquisition. (i) The FDIC shall have accepted the bid from the
Bank for the Failed Bank, (ii) the Bank shall have executed the P&A Agreement
with the FDIC with respect to the Failed Bank and (iii) the closing under the
P&A Agreement shall be imminent.

 

(g)           Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Sections 6.16 or 6.17 herein.

 

ARTICLE 6:

MISCELLANEOUS

 

6.1           Fees and Expenses. The Company shall pay the reasonable legal fees
and expenses of Greenberg Traurig LLP, counsel to certain Purchasers, incurred
by such Purchasers in connection with the transactions contemplated by the
Transaction Documents, upon submission of a reasonably itemized invoice, up to a
maximum amount of $20,000, which amount shall be paid directly by the Company at
the Closing or paid by the Company

 

24

--------------------------------------------------------------------------------


 

upon termination of this Agreement so long as such termination did not occur as
a result of a material breach by any such Purchaser of any of its obligations
hereunder (as the case may be). Except as set forth above or elsewhere in the
Transaction Documents, the parties hereto shall be responsible for the payment
of all expenses incurred by them in connection with the preparation and
negotiation of the Transaction Documents and the consummation of the
transactions contemplated hereby. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Common Shares to the Purchasers.

 

6.2           Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules. At or after the Closing, and
without further consideration, the Company and the Purchasers will execute and
deliver to the other such further documents as may be reasonably requested in
order to give practical effect to the intention of the parties under the
Transaction Documents.

 

6.3           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or e-mail notification or confirmation of receipt of an e-mail
transmission) at the facsimile number or e-mail address specified in this
Section prior to 5:00 p.m., New York time, on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section on a
day that is not a Trading Day or later than 5:00 p.m., New York time, on any
Trading Day, (c) if sent by U.S. nationally recognized overnight courier service
with next day delivery specified (receipt requested) the Trading Day following
delivery to such courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

 

 

If to the Company:

SCBT Financial Corporation

 

 

520 Gervais Street

 

 

Columbia, SC 29201

 

 

Attention: Mr. Donald E. Pickett

 

 

Fax: (803)765-4627

 

 

Donnie.Pickett@scbtonline.com

 

 

 

 

With a copy to:                 Nelson Mullins Riley & Scarborough LLP

 

 

Poinsett Plaza, Suite 900

 

 

104 South Main Street

 

 

Greenville, SC 29601

 

 

Attn: Mr. John M. Jennings, Esq.

 

 

Fax: (864) 250-2349

 

 

John.Jennings@nelsonmullins.com

 

 

 

 

If to a Purchaser:

To the address set forth under such Purchaser’s name on the signature
page hereof; or such other address as may be designated in writing hereafter, in
the same manner, by such Person.

 

6.4           Amendments; Waivers; No Additional Consideration. No amendment or
waiver of any provision of this Agreement will be effective with respect to any
party unless made in writing and signed by an officer or a duly authorized
representative of such party. No consideration shall be offered or paid to any
Purchaser to amend or consent to a waiver or modification of any provision of
any Transaction Document unless the same consideration is also offered to all
Purchasers who then hold Common Shares.

 

6.5           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the

 

25

--------------------------------------------------------------------------------


 

parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement or any of the Transaction Documents.

 

6.6           Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Common Shares in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Common Shares, by the terms and conditions of this Agreement that apply to the
“Purchasers”.

 

6.7           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than, solely with respect to the provisions of
Section 4.8, the Indemnified Persons.

 

6.8           Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of South Carolina applicable to contracts
made and to be performed entirely within such State. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective Affiliates, employees
or agents) may be commenced on a non-exclusive basis in the South Carolina
Courts. Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of the South Carolina Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such South Carolina Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9           Survival. Subject to applicable statute of limitations, the
representations and warranties and agreements and covenants to be performed
after the Closing contained herein shall survive the Closing and the delivery of
the Common Shares; provided, that the representations and warranties of the
Company shall survive the Closing and the delivery of Common Shares for a period
of one year.

 

6.10         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.11         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12         Replacement of Common Shares. If any certificate or instrument
evidencing any Common Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon

 

26

--------------------------------------------------------------------------------


 

receipt of evidence reasonably satisfactory to the Company and the Transfer
Agent of such loss, theft or destruction and the execution by the holder thereof
of a customary lost certificate affidavit of that fact and an agreement to
indemnify and hold harmless the Company and the Transfer Agent for any losses in
connection therewith or, if required by the Transfer Agent, a bond in such form
and amount as is required by the Transfer Agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Common
Shares. If a replacement certificate or instrument evidencing any Common Shares
is requested due to a mutilation thereof, the Company may require delivery of
such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.

 

6.13         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company may be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

6.14         Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.15         Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Common Shares pursuant to the Transaction Documents has been made by
such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations or condition
(financial or otherwise) of the Company or any Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser and any of its agents or employees shall have any
liability to any other Purchaser (or any other Person) relating to or arising
from any such information, materials, statement or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Common Shares or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. It is expressly understood
and agreed that each provision contained in this Agreement is between the
Company and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.

 

6.16         Effectiveness. Sections 6.1 through 6.8, Section 6.10,
Section 6.11, this Section 6.16 and the third sentence and last sentence of
Section 4.6, shall be effective upon the execution of this Agreement by the
parties hereto. All other provisions of this Agreement shall become
automatically effective, without further action of the parties, at 2:00 p.m. New
York time on the date (such date, the “Effectiveness Date”) that is the date
(the “Scheduled Date”) on which the FDIC is scheduled to be appointed receiver
for the Failed Bank and will enter into the P&A Agreement with the Bank relating
to the Bank’s purchase of certain assets and assumption of deposits (and certain
other specified liabilities) of the Failed Bank. The Company will provide
notification to each Purchaser of (i) 

 

27

--------------------------------------------------------------------------------


 

the Scheduled Date upon the notification to the Company by the FDIC that the
Bank is the winning bidder for the Failed Bank and (ii) any changes to the
Scheduled Date by the FDIC following the initial determination of the Scheduled
Date by the FDIC. If (i) the FDIC notifies the Company that the Bank will not be
permitted to enter a bid for the Failed Bank, (ii) the FDIC has notified the
Company that the scheduled due date for bids with respect to the Failed Bank has
been modified, changed or set to a date later than February 28, 2011, or such
other date as the parties mutually agree, or that the FDIC intends not to
schedule or re-schedule a bid date for the Failed Bank on or before February 28,
2011, or such other date as the parties mutually agree, (iii) the Bank fails to
submit a bid for the Failed Bank by the deadline for such submission established
by the FDIC, (iv) the FDIC has notified the Company that the Bank is not the
winning bidder for the Failed Bank, (v) no bid by the Bank for the Failed Bank
has been accepted by the FDIC by February 28, 2011 or (vi) if the Bank has been
selected as the winning bidder for the Failed Bank, the P&A Closing has not
occurred by February 28, 2011, then, in each case, this Agreement shall
terminate automatically without any action by the parties hereto, other than
Sections 6.1 through 6.8, Section 6.10, Section 6.11, this Section 6.16 and the
third sentence of Section 4.6, which shall survive such termination. The Company
shall promptly notify Purchaser upon receipt of any notification described in
the two preceding sentences from the FDIC. Prior to such termination, neither
party may revoke its acceptance of this Agreement.

 

6.17         Termination, Rescission.

 

(a)           In the event that, following the Effectiveness Date, the Purchase
and Assumption Agreement with the FDIC relating to the purchase by SCBT, N.A., a
wholly owned Subsidiary of the Company (the “Bank”), of certain assets, and the
assumption by the Bank of deposits (and certain other specified liabilities), of
a bank that has been placed in receivership by the FDIC (the “Failed Bank”) (the
“P&A Agreement”), is not entered into on or before February 28, 2011, or is
entered into prior to such date but the consummation of the transfer of the
assets and liabilities of the Failed Bank to the Bank pursuant to the P&A
Agreement (such transfer, the “P&A Closing”) does not occur by February 28,
2011, then either the Company, upon written notice to the Purchasers, or any
Purchaser, solely with respect to itself and not with respect to any other
Purchaser, upon written notice to the Company, may terminate this Agreement.

 

(b)           Promptly following the termination of this Agreement pursuant to
Section 6.16 or Section 6.17(a), the Company shall provide written notice to the
Escrow Agent notifying the Escrow Agent that this Agreement has been terminated.
Pursuant to the terms of the Escrow Agreement, the Escrow Agent shall
(A) distribute to each Purchaser such Purchaser’s Subscription Amount and
(B) advise the Transfer Agent that the share issuance instructions with respect
to such Purchaser shall be null and void.

 

(c)           In the event that following the Closing, the P&A Agreement is not
entered into on or before February 28, 2011 or the P&A Agreement is terminated
prior to the P&A Closing, or the P&A Closing does not occur by February 28,
2011, then the Company shall promptly notify Purchaser of such event and either
(i) the Company, upon written notice to the Purchasers, may rescind the purchase
of the Common Shares hereunder or (ii) any Purchaser, solely with respect to
itself and not with respect to any other Purchaser, upon written notice to the
Company, may cause the Company to rescind the purchase hereunder by such
Purchaser of the Common Shares specified on such Purchaser’s signature
page hereto. Promptly following either such notice, (i) the Company and
Purchaser shall provide written notice to the Transfer Agent notifying the
Transfer Agent that such purchase of Common Shares has been rescinded and that
the share issuance instructions with respect to Purchaser shall be null and void
(unless Purchaser is a Certificate Purchaser, in which case Purchaser shall
return to the Company for cancellation the certificates for its Common Shares
concurrently with the Company returning Purchaser’s Subscription Amount pursuant
to the following clause (ii)) and (ii) the Company shall promptly return to
Purchaser by wire transfer of immediately available funds to a bank account
designated by Purchaser, its Subscription Amount.

 

(d)           The Company hereby covenants and agrees that it will not transfer
funds received pursuant to this Agreement to any of its subsidiaries, including,
without limitation, the Bank, or affiliates or any other Person other than
contemporaneously with (or after) the P&A Closing.

 

(e)           In the case of any termination and/or rescission pursuant to this
Section 6.17, the parties agree to treat the transactions contemplated by this
Agreement as disregarded for United States federal, state, local and foreign
income tax purposes in accordance with Internal Revenue Service Revenue Ruling
80-58, except as otherwise required by applicable law.

 

28

--------------------------------------------------------------------------------


 

(f)            Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
any Purchaser exercises a right, election, demand or option under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then such Purchaser may rescind or withdraw, in
its sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

 

[REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

SCBT FINANCIAL CORPORATION

 

 

 

 

By:

/s/ Robert R. Hill, Jr.

 

Name: Robert R. Hill, Jr.

 

Title: President and Chief Executive Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

Company Signature Page

 

30

--------------------------------------------------------------------------------


 

 

 

PURCHASER:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $

 

 

 

 

 

Number of Common Shares to be Acquired:

 

 

 

 

 

Number of shares of Common Stock currently owned by Purchaser:

 

 

 

 

 

Tax ID No.:

 

 

 

 

 

Jurisdiction Where

 

 

Investment Decision Made:

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

Facsimile No.:

 

 

 

E-mail Address:

 

 

 

Attention:

 

 

 

 

 

 

Wire instructions for return of escrowed funds:

 

 

 

 

 

 

 

Delivery Instructions:

 

 

 

(if different than above)

 

 

 

c/o

 

 

 

 

Street:

 

 

 

 

City/State/Zip:

 

 

 

 

Attention:

 

 

 

 

Telephone No.:

 

 

 

 

 

 

 

 

Purchaser Signature Page

 

EXHIBITS

 

A:

 

Form of Registration Rights Agreement

B-1:

 

Accredited Investor/Institutional Investor Questionnaire

B-2:

 

Stock Certificate Questionnaire

C:

 

Form of Opinion of Company Counsel

D:

 

Form of Secretary’s Certificate

E:

 

Form of Officer’s Certificate

F:

 

Subsidiaries of the Company

G:

 

Form of Escrow Agreement

 

31

--------------------------------------------------------------------------------